 



Exhibit 10.4

GREAT LAKES CONTROLLED ENERGY CORPORATION
SECURITY AGREEMENT

     
To:
  Laurus Master Fund, Ltd.

  c/o M&C Corporate Services Limited

  P.O. Box 309 GT

  Ugland House

  South Church Street

  George Town

  Grand Cayman, Cayman Islands    
Date:
  February 28, 2005

To Whom It May Concern:

          1. To secure the payment of all Obligations (as hereafter defined),
Great Lakes Controlled Energy Corporation, a Delaware corporation (the
“Assignor”), hereby assigns and grants to Laurus a continuing security interest
in all of the following property now owned or at any time hereafter acquired by
the Assignor, or in which the Assignor now has or at any time in the future may
acquire any right, title or interest (the “Collateral”): all cash, cash
equivalents, accounts, accounts receivable, deposit accounts (including, without
limitation, the Lockbox Deposit Accounts), , inventory, equipment, goods,
documents, instruments (including, without limitation, promissory notes),
contract rights, general intangibles (including, without limitation, payment
intangibles, chattel paper, supporting obligations, investment property
(including, without limitation, all equity interests owned by the Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights and copyright applications in which the
Assignor now has or hereafter may acquire any right, title or interest, all
proceeds and products thereof (including, without limitation, proceeds of
insurance) and all additions, accessions and substitutions thereto or therefore.
In the event the Assignor wishes to finance the acquisition of any hereafter
acquired equipment and have obtained a commitment from a financing source to
finance such equipment from an unrelated third party, Laurus agrees to release
its security interest on such hereafter acquired equipment so financed by such
third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning provided such terms the
Securities Purchase Agreement referred to below and the Security Agreement
referred to below , as applicable.

          2. The term “Obligations” as used herein shall mean and include all
debts, liabilities and obligations owing by the Assignor to Laurus arising
under, out of, or in connection with: [(i) that certain Securities Purchase
Agreement dated as of September 11, 2003 by and between Electric City Corp., a
Delaware corporation (the “Company”) and Laurus (the “Securities Purchase
Agreement”) and (ii) the Related Agreements referred to in the Securities
Purchase

 



--------------------------------------------------------------------------------



 



Agreement, (iii) that certain Security Agreement dated as of September 11, 2003
by and between the Company and Laurus (the “Security Agreement”) and (iv) the
Ancillary Agreements referred to in the Security Agreement (the Securities
Purchase Agreement and each Related Agreement, the Security Agreement and each
Ancillary Agreement, as each may be amended, modified, restated or supplemented
from time to time, are collectively referred to herein as the “Documents”), or
any documents, instruments or agreements relating to or executed in connection
with the Documents or any documents, instruments or agreements referred to
therein or otherwise, or any other indebtedness, obligations or liabilities of
the Assignor to Laurus, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against the Assignor under Title 11, United States Code, including,
without limitation, obligations or indebtedness of the Assignor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.

          3. The Assignor hereby represents, warrants and covenants to Laurus
that:

               (a) it is a corporation, partnership or limited liability
company, as the case may be, validly existing, in good standing and organized
under the laws of the State of Delaware, and it will provide Laurus thirty
(30) days’ prior written notice of any change in its jurisdiction of
organization;

               (b) its legal name, as set forth in its Certificate of
Incorporation (or equivalent organizational document) as amended through the
date hereof, is Great Lakes Controlled Energy Corporation and it will provide
Laurus thirty (30) days’ prior written notice of any change in its legal name;

               (c) its organizational identification number (if applicable) is
3241359, and it will provide Laurus thirty (30) days’ prior written notice of
any change in its organizational identification number;

               (d) it is the lawful owner of the Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;

               (e) it will keep the Collateral owned by it free and clear of all
attachments, levies, taxes, liens, security interests and encumbrances of every
kind and nature (“Encumbrances”), except (i) Encumbrances securing the
Obligations and (ii) purchase money indebtedness and capital lease obligations
indebtedness not in excess of $100,000 in the aggregate incurred to acquire
property used in Assignor’s business and not emcumbering any other asset of
Assignor;

2



--------------------------------------------------------------------------------



 



               (f) it will at its own cost and expense keep the Collateral in
good state of repair (ordinary wear and tear excepted) and will not waste or
destroy the same or any part thereof other than ordinary course discarding of
items no longer used or useful in its business;

               (g) it will not without Laurus’ prior written consent, sell,
exchange, lease or otherwise dispose of the Collateral, whether by sale, lease
or otherwise, except for the sale of inventory in the ordinary course of
business and for the disposition or transfer in the ordinary course of business
during any fiscal year of obsolete and worn-out equipment or equipment no longer
necessary for its ongoing needs, having an aggregate fair market value of not
more than $100,000 and only to the extent that:

                    (i) the proceeds of any such disposition are used to acquire
replacement Collateral which is subject to Laurus’ first priority perfected
security interest or are used to repay Obligations or to pay general corporate
expenses; and

                    (ii) following the occurrence of an Event of Default which
continues to exist the proceeds of which are remitted to Laurus to be held as
cash collateral for the Obligations;

               (h) it will maintain insurance with respect to the Collateral of
the type referred to in Section 13(g) of the Security Agreement;

               (i) it will at all reasonable times allow Laurus or Laurus’
representatives free access to and the right of inspection of the Collateral;

               (j) the Assignor hereby indemnifies and saves Laurus harmless
from all loss, costs, damage, liability and/or expense, including reasonable
attorneys’ fees, that Laurus may sustain or incur to enforce payment,
performance or fulfillment of any of the Obligations and/or in the enforcement
of this Security Agreement or in the prosecution or defense of any action or
proceeding either against the Assignor or Laurus concerning any matter growing
out of or in connection with this Security Agreement, and/or any of the
Obligations and/or any of the Collateral except to the extent caused by Laurus’
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and nonappealable decision); and

               (k) The Assignor will (x) irrevocably direct all of its present
and future Account Debtors (as defined below) and other persons obligated to
make payments constituting Collateral to make such payments directly to the
lockboxes maintained by the Assignor (the “Lockboxes”) with American Chartered
Bank or such other financial institution accepted by Laurus in writing as may be
selected by the Company (the “Lockbox Bank”) (each such direction pursuant to
this clause (x), a “Direction Notice”) and (y) provide Laurus with copies of
each Direction Notice. Upon receipt of such payments, the Lockbox Bank has
agreed to deposit the proceeds of such payments in that certain deposit account
maintained at the Lockbox Bank and evidenced by the account name of [___] and
the account number of [___], or such other deposit accepted by Laurus in writing
(the “Lockbox Deposit Account”). On or prior to the Closing Date,

3



--------------------------------------------------------------------------------



 



the Company shall and shall cause the Lockbox Bank to enter into all such
documentation acceptable to Laurus pursuant to which, among other things, the
Lockbox Bank agrees to, following notification by Laurus (which notification
Laurus shall only give following the occurrence and during the continuance of an
Event of Default), comply only with the instructions or other directions of
Laurus concerning the Lockbox and the Lockbox Deposit Account. All of the
Assignor’s invoices, account statements and other written or oral communications
directing, instructing, demanding or requesting payment of any Account of the
Assignor or any other amount constituting Collateral shall conspicuously direct
that all payments be made to the Lockbox or such other address as Laurus may
direct in writing. If, notwithstanding the instructions to Account Debtors, the
Assignor receives any payments, the Assignor shall immediately remit such
payments to the Lockbox Deposit Account in their original form with all
necessary endorsements. Until so remitted, the Assignor shall hold all such
payments in trust for and as the property of Laurus and shall not commingle such
payments with any of its other funds or property. For the purpose of this
Security Agreement, (x) “Accounts” shall mean all “accounts”, as such term is
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof, now owned or hereafter acquired by the Assignor and (y)
“Account Debtor” shall mean any person or entity who is or may be obligated with
respect to, or on account of, an Account.

          4. The occurrence of any of the following events or conditions shall
constitute an “Event of Default” under this Security Agreement:

               (a) any covenant, warranty, representation or statement made or
furnished to Laurus by the Assignor or on the Assignor’s behalf was breached in
any material respect or false in any material respect when made or furnished, as
the case may be, and, in the case of a covenant, if subject to cure, shall not
be cured for a period of fifteen (15) days;

               (b) the loss, theft, substantial damage, destruction, sale or
encumbrance to or of any material amount of the Collateral or the making of any
levy, seizure or attachment thereof or thereon except to the extent:

                    (i) such loss is covered by insurance proceeds which are
used to replace the item or repay Laurus; or

                    (ii) said levy, seizure or attachment does not secure
indebtedness in excess of $100,000 and such levy, seizure or attachment has been
removed or otherwise released within ten (10) days of the creation or the
assertion thereof;

               (c) the Assignor shall become insolvent, cease operations,
dissolve, terminate business existence, make an assignment for the benefit of
creditors, or suffer the appointment of a receiver, trustee, liquidator or
custodian of all or any part of the Assignor’s property;

               (d) any proceedings under any bankruptcy or insolvency law shall
be commenced by or against the Assignor; or

4



--------------------------------------------------------------------------------



 



               (e) an Event of Default (or similar term) shall have occurred
under and as defined in the Securities Purchase Agreement, the Security
Agreement or any other Document.

          5. Upon the occurrence of any Event of Default and at any time
thereafter, Laurus may declare all Obligations immediately due and payable and
Laurus shall have the remedies of a secured party provided in the Uniform
Commercial Code as in effect in the State of New York, this Master Security
Agreement and other applicable law. Upon the occurrence of any Event of Default
and at any time thereafter, Laurus will have the right to take possession of the
Collateral and to maintain such possession on the Assignor’s premises or to
remove the Collateral or any part thereof to such other premises as Laurus may
desire. Upon Laurus’ request, the Assignor shall assemble the Collateral and
make it available to Laurus at a place designated by Laurus. If any notification
of intended disposition of any Collateral is required by law, such notification,
if mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to the Assignor
either at the Assignor’s address shown herein or at any address appearing on
Laurus’ records for the Assignor. Any proceeds of any disposition of any of the
Collateral shall be applied by Laurus to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys’ fees
and other legal expenses and disbursements and the reasonable expense of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by Laurus toward the payment of the Obligations in
such order of application as Laurus may elect, and the Assignor shall be liable
for any deficiency. For the avoidance of doubt, following the occurrence and
during the continuance of an Event of Default, Laurus shall have the immediate
right to withdraw any and all monies contained in any deposit account in the
name of the Assignor and controlled by Laurus and apply same to the repayment of
the Obligations (in such order of application as Laurus may elect).

          6. If the Assignor defaults in the performance or fulfillment of any
of the terms, conditions, promises, covenants, provisions or warranties on the
Assignor’s part to be performed or fulfilled under or pursuant to this Security
Agreement, Laurus may, at its option without waiving its right to enforce this
Security Agreement according to its terms, immediately or at any time thereafter
and without notice to the Assignor, perform or fulfill the same or cause the
performance or fulfillment of the same for the Assignor’s account and at the
Assignor’s cost and expense, and the cost and expense thereof (including
reasonable attorneys’ fees) shall be added to the Obligations and shall be
payable on demand with interest thereon at the highest rate permitted by law,
or, at Laurus’ option, debited by Laurus from any deposit account in the name of
any Assignor and controlled by Laurus.

          7. The Assignor hereby appoints Laurus, any of Laurus’ officers,
employees or any other person or entity whom Laurus may designate as our
attorney, with power to execute such documents in our behalf and to supply any
omitted information and correct patent errors in any documents executed by the
Assignor or on our behalf; to file financing statements against the Assignor
covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); to sign the Assignor’s name on public records; and
to do all other things Laurus deems necessary to carry out this Security
Agreement. The Assignor hereby ratifies and approve all acts of the attorney and

5



--------------------------------------------------------------------------------



 



neither Laurus nor the attorney will be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). This power being
coupled with an interest, is irrevocable so long as any Obligations remains
unpaid.

          8. No delay or failure on Laurus’ part in exercising any right,
privilege or option hereunder shall operate as a waiver of such or of any other
right, privilege, remedy or option, and no waiver whatever shall be valid unless
in writing, signed by Laurus and then only to the extent therein set forth, and
no waiver by Laurus of any default shall operate as a waiver of any other
default or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon the Assignor for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof. Laurus shall have the right to enforce any one or more of
the remedies available to Laurus, successively, alternately or concurrently. The
Assignor agrees to join with Laurus in executing financing statements or other
instruments to the extent required by the Uniform Commercial Code in form
satisfactory to Laurus and in executing such other documents or instruments as
may be required or deemed necessary by Laurus for purposes of affecting or
continuing Laurus’ security interest in the Collateral.

          9. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York and cannot be terminated
orally. All of the rights, remedies, options, privileges and elections given to
Laurus hereunder shall inure to the benefit of Laurus’ successors and assigns.
The term “Laurus” as herein used shall include Laurus, any parent of Laurus, any
of Laurus’ subsidiaries and any co-subsidiaries of Laurus’ parent, whether now
existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Security Agreement shall
inure to the benefit of each of the foregoing, and shall bind the
representatives, successors and assigns of the Assignor. Each of Laurus and the
Assignor hereby (a) waives any and all right to trial by jury in litigation
relating to this Security Agreement and the transactions contemplated hereby and
the Assignor hereby agrees not to assert any non-mandatory counterclaim in such
litigation, (b) submit to the nonexclusive jurisdiction of any New York State
court sitting in the borough of Manhattan, the City of New York and (c) waive
any objection the Assignor or Laurus may have as to the bringing or maintaining
of such action with any such court.

          10. All notices from Laurus to the Assignor shall be sufficiently
given if mailed or delivered to the Assignor at its address set forth below.

            Very truly yours,

GREAT LAKES CONTROLLED ENERGY CORPORATION
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Treasurer   

6



--------------------------------------------------------------------------------



 



         

            Address for Notices:

1280 Landmeier Road
Elk Grove Village, IL 60007
Attention: Chief Financial Officer
                       

ACKNOWLEDGED:

Laurus Master Fund, Ltd.

     
By:
  /s/ David Grin     

 
Name:
  David Grin           

 
Title:
  Partner                   

7